Title: From Thomas Jefferson to United States Senate, 31 January 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     Jan. 31. 07.
                        
                        I nominate Frederic Bates of the territory of Michigan to be Secretary for the territory of Louisiana.
                        And the same Frederick Bates to be Recorder of land titles in the same territory.
                        
                            Th: Jefferson
                            
                            
                        
                    